Citation Nr: 1046964	
Decision Date: 12/15/10    Archive Date: 12/22/10

DOCKET NO.  07-35 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether the reduction of the evaluation for prostate cancer from 
100 percent to 60 percent, effective February 1, 2007, was 
proper.  



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

W. Harryman, Counsel




INTRODUCTION

The Veteran served on active duty from January 1962 to May 1966.  
This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2006 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.  

The Board issued a decision in this case in October 2009 that 
found that the RO's decision to reduce the evaluation for the 
Veteran's service-connected prostate cancer from a 100 percent 
evaluation to a 60 percent evaluation was proper.  The Veteran 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims (Court).  In September 2010, the 
Court issued an Order remanding that portion of the Board's 
decision concerning the reduction of the rating for prostate 
cancer, pursuant to a September 2010 Joint Motion to Remand in 
Part (JMR).  

The Board's October 2009 decision also remanded issues relating 
to the Veteran's entitlement to service connection for anemia and 
to a total disability rating based on individual unemployability; 
the remand directed the RO to issue a statement of the case 
regarding both issues.  The Board noted that a June 2008 rating 
decision denied both benefits, and that the Veteran's 
representative submitted a notice of disagreement as to those 
issues in June 2008.  In August 2010, the RO issued a statement 
of the case concerning both of those issues.  VA records show 
that neither the Veteran nor his representative submitted a VA 
Form 9 or other communication within one year of the mailing of 
the notice of the June 2008 rating decision or within 60 days 
following the mailing of the statement of the case, indicating 
his desire to continue his appeal of those issues.  Accordingly, 
as the Veteran has not perfected his appeal of these issues, they 
are not before the Board.  See 38 U.S.C.A. § 7104 (West 2002); 
38 C.F.R. §§ 20.200, 20.202, 20.302 (2010).   

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the appellant if 
further action is required.


ORDER TO VACATE

VA regulations provide that an appellate decision may be vacated 
by the Board at any time upon the request of the Veteran or his 
representative, or on the Board's own motion.  38 C.F.R. § 
20.904(a) (2010).  Here, based on the Joint Motion, the Court 
remanded the claim herein for additional development.  
Accordingly, in order to prevent prejudice to the Veteran, that 
portion of the Board's October 2009 decision addressing this 
issue must be vacated, and a new decision on this issue will be 
entered as if the October 2009 decision by the Board had never 
been issued.


REMAND

The JMR found that the medical evidence was not sufficient to 
determine whether the Veteran's prostate cancer had metastasized.  
The JMR pointed to the fact that neither of two VA compensation 
examinations, in September 2005 and February 2007, provided 
findings as to whether the disease had metastasized.  The 
September 2005 VA examiner diagnosed adenocarcinoma of the 
prostate, "stage II, TC1 N0 Mx."  The "TNM" staging criteria 
accepted by the International Union Against Cancer and the 
American Joint Committee on Cancer indicates that a notation of 
"MX" indicates that the examiner "cannot evaluate distant 
metastasis."  Thus, rather than indicating that there was no 
metastasis, the examiner was unable to make any determination in 
that regard.  The February 2007 examiner made no mention 
regarding the presence or absence of metastasis.  

VA's Rating Schedule provides specific guidance and criteria for 
determining the appropriate rating for malignant neoplasms of the 
genitourinary system, stating that, 

Following the cessation of surgical, X-ray, 
antineoplastic chemotherapy or other 
therapeutic procedure, the rating of 
100 percent shall continue with a mandatory 
VA examination at the expiration of six 
months.  Any change in evaluation based 
upon that or 


any subsequent examination shall be subject 
to the provisions of § 3.105(e) of this 
chapter.  If there has been no local 
reoccurrence or metastasis, rate on 
residuals as voiding dysfunction or renal 
dysfunction, whichever is predominant.  

38 C.F.R. § 4.115b, Diagnostic Code 7528, Note (2010).  

Therefore, further information is needed from a health care 
provider to determine the proper rating for the Veteran's 
prostate cancer.  

Moreover, the JMR stated that VA must determine whether following 
the cessation of surgical, x-ray, antineoplastic chemotherapy or 
other therapeutic procedure but prior to February 1, 2007 
material improvement was shown under the ordinary conditions of 
life and work.  See Brown v. Brown, 5 Vet. App. 413, 421 (1993); 
see also Faust v. West, 13 Vet. App. 342, 349 (2000).  However, 
these cases do not apply to the instant case on appeal.  
Regulatory provisions normally applicable to reductions from 100 
percent, and for rating reductions in general, are not applicable 
where, as here, the reduction is mandated by expiration of a 
time period set forth in the rating schedule.  See Rossiello v. 
Principi, 3 Vet. App. 430 (1992) (holding that a 100 percent 
rating for mesothelioma ceased to exist by operation of law 
because the applicable diagnostic code involved contained a 
temporal element for that 100 percent rating); 38 C.F.R. §§ 
3.343, 3.344 (2010).  

Accordingly, the case is remanded for the following actions:

1.  The RO must contact the Veteran and 
afford him the opportunity to identify or 
submit any additional pertinent evidence, 
to include the names and addresses of all 
health providers who have evaluated or 
treated him for prostate cancer since his 
separation from service, to include all VA 
and private medical records that indicate 
that his prostate cancer had metastasized 


prior to February 1, 2007.  Regardless of 
the Veteran's response, the RO must attempt 
to procure copies of all records which have 
not previously been obtained from 
identified treatment sources and all 
relevant VA medical records.  All attempts 
to secure this evidence must be documented 
in the claims file by the RO.  If, after 
making reasonable efforts to obtain named 
records the RO is unable to secure same, 
the RO must notify the Veteran and 
(a) identify the specific records the RO is 
unable to obtain; (b) briefly explain the 
efforts that the RO made to obtain those 
records; (c) describe any further action to 
be taken by the RO with respect to the 
claim; and (d) that he is ultimately 
responsible for providing the evidence.  
The Veteran and his representative must 
then be given an opportunity to respond.  

2.  The Veteran must then be afforded a VA 
examination to determine the current status 
of his prostate cancer and to obtain a 
medical opinion.  All pertinent 
symptomatology and findings must be 
reported in detail.  Any indicated 
diagnostic tests and studies must be 
accomplished.  The claims file must be made 
available to and reviewed by the examiner 
in conjunction with the requested study.  
Following a review of the service and post-
service medical records, and the clinical 
examination, and with consideration of the 
Veteran's statements, the examiner must (1) 
fully discuss the current manifestations 
and residuals of the Veteran's prostate 
cancer, and (2) provide an opinion as to 
whether following the cessation of 
surgical, x-ray, antineoplastic 
chemotherapy or other therapeutic procedure 
but prior to February 1, 2007, the 
Veteran's 


prostate cancer had recurred or 
metastasized.  A complete rationale for all 
opinions must be provided.  If the examiner 
cannot provide the requested opinion 
without resorting to speculation, it must 
be so stated, and the examiner must provide 
the reasons why an opinion would require 
speculation.  The report prepared should be 
typed.

3.  The RO must notify the Veteran that it 
is his responsibility to report for the 
examination and to cooperate in the 
development of the claim.  The consequences 
for failure to report for a VA examination 
without good cause may include denial of 
the claim.  38 C.F.R. §§ 3.158, 3.655 
(2010).  In the event that the Veteran does 
not report for the aforementioned 
examination, documentation must be obtained 
which shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated whether 
any notice that was sent was returned as 
undeliverable.

4.  After the above development has been 
completed, the Veteran's claim concerning 
the reduction of the evaluation for 
prostate cancer from 100 percent to 
60 percent must be readjudicated, to 
include consideration of 38 C.F.R. 
§§ 3.321(b) (2010).  If the claim on appeal 
remains denied, the Veteran and his 
representative must be provided a 
supplemental statement of the case.  After 
the Veteran and his representative have had 
an adequate opportunity to respond, the 
appeal must be returned to the Board for 
appellate review.  

No action is required by the Veteran until he receives further 
notice; however, he may present additional evidence or argument 
while the case is in remand status at the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


